Citation Nr: 0706132	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether clear and unmistakable error (CUE) exists in an 
October 10, 2001 rating decision which denied service 
connection for right eye trauma contains 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran in this case served on active duty from November 
1952 to November 1954.

In a decision by the San Diego, California Regional Office 
(RO) of the Department of Veterans Affairs (VA) dated October 
10, 2001, the RO denied the veteran's claim for entitlement 
to service connection for right eye trauma.  The veteran 
appealed to the Board of Veterans' Appeals (Board).  In May 
2004, the Board denied the claim.  

This matter arises from a letter from received by the San 
Diego RO in June 2004, in which the veteran alleged there was 
CUE in the October 2001 RO decision.  While the Board 
responded with a June 2005 letter, incorrectly indicating 
receipt of a request for review of a Board decision on the 
grounds of CUE, the Board notes, however, that the veteran's 
letter clearly concerned the RO's October 10, 2001 rating 
decision.  In his May 2006 brief, the veteran's 
representative reiterated the fact that the veteran sought to 
assert a claim of CUE in the October 2001 RO decision, and 
not with the Board's May 2004 decision.  (Separately, the 
Board notes that while the veteran cited to a decision date 
of November 7, 2001, there was no actual RO decision of this 
date.  Rather, November 7, 2001, is actually the date of 
notification of the October 2001 rating decision.)


FINDINGS OF FACT

1.  In an October 10, 2001 rating decision, the RO denied 
service connection for right eye trauma.

2.  The October 10, 2001 rating decision, for which the 
veteran perfected an appeal, was subsumed by a May 10, 2004 
Board decision.




CONCLUSION OF LAW

The veteran's claim that an October 10, 2001 rating decision 
denying service connection for right eye trauma contains CUE 
lacks legal merit under the law.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.105(a), 
20.1100, 20.1104 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
veteran's allegations of CUE.  The United States Court of 
Appeals for Veterans Claims (Court) has determined that CUE 
claims are not conventional appeals.  Rather, such claims are 
requests for revisions of previous decisions.  A claimant 
alleging CUE is not pursuing a claim for benefits.  Instead, 
that claimant is collaterally attacking a final decision.  
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. 
App. 165 (2001).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  Pursuant to 38 C.F.R. § 
3.105(a), previous determinations, which are final and 
binding, will be accepted as correct in the absence of CUE.  
Where the evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

Decisions issued by the Board are final.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 20.1100, 20.1104(a)(1).  When the Board affirms 
a determination of the agency of original jurisdiction (here 
the RO), such determination is subsumed by the final 
appellate decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.1100, 20.1103, 20.1104.

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that § 3.105(a) applies only to RO 
decisions, and not to Board decisions.  In so holding, the 
Federal Circuit noted that to hold otherwise would permit an 
inferior tribunal, e.g., a regional office, to collaterally 
review the actions of a superior one, i.e., the Board.  
Smith, supra, at 1526.  

Subsequently, in Duran v. Brown, 7 Vet. App. 216, 224 (1994), 
the Court held that an RO decision "appealed to and affirmed 
by the Board" was thus "subsumed by the Board's decision," 
and could not be attacked on CUE grounds.  See Donovan v. 
Gober, 10 Vet. App. 404 (1997), aff'd sub nom. Donovan v. 
West, 158 F.3d 1377 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 1255 (1999).

In this case, the veteran is alleging CUE in an October 10, 
2001 rating decision, in which the RO denied service 
connection for right eye trauma.  That decision, however, was 
subsumed on appeal by a May 10, 2004 Board decision.  Thus, 
the rating decision which the veteran now alleges was clearly 
and unmistakably erroneous is the same decision which was 
reviewed by the Board in May 2004 and has been subsumed by 
that Board decision.  38 C.F.R. § 20.1104.  

To the extent that the veteran and his representative believe 
that the issue in question was not adequately addressed by 
the Board in its May 2004 decision, such a contention is 
properly raised in a motion submitted to the Board requesting 
review of the Board's decision for CUE, rather than by 
pursuing a claim for revision of the RO decision based upon 
CUE.   See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the present case, however, where the rating decision is 
deemed subsumed by a supervening Board decision, then as a 
matter of law the rating decision cannot be the subject of a 
claim of CUE.  Rather, in such a case, the claimant "must 
proceed before the Board" and urge that there was CUE in the 
Board decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. 
Cir. 2000).

The Court has held that in a case where the law and not the 
evidence is dispositive, as here, the claim should be denied, 
or the appeal to the Board terminated, because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the veteran's claim that there was CUE in the October 10, 
2001 RO decision must be denied.


ORDER

The claim to revise the RO's October 10, 2001 rating decision 
on the basis of clear and unmistakable error is dismissed.



	                       
____________________________________________
	DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


